Citation Nr: 1418778	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1942 to June 1947.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in July 2011, October 2012 and again in August 2013, when it was remanded for additional development of the record and/or to ensure due process.

[Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2013 remand, the Veteran's service personnel records reflect that he reported to the USNAB, Espiritu Santo, New Hebrides on July 8, 1942, and apparently remained at that station until December 1943.  At the June 2011 videoconference hearing before the undersigned, the Veteran testified that while stationed at Espiritu Santo, New Hebrides he was transporting heavy equipment when he was thrown into the air and landed on his back.  He indicated that for three days following that incident he received treatment at a service medical facility on Espiritu Santo.  The record did not include records of such treatment, and the Board's October 2012 remand, noting that there had not been a response to a request for records from the service medical facility at Espiritu Santo and the critical nature of any such records, sought exhaustive development for such records.  

An RO search found a listing of World War II hospitals that showed that the 25th Evac hospital was activated on Espiritu Santo on 18 Aug. 1942.  The RO then sought from the National Personnel Records Center (NPRC) the Veteran's active duty inpatient clinical records at the 25th Evac on Espiritu for the period from December 1, 1943 to December 31, 1943.  NPRC responded that its index of retired records did not list the 25th Evac Hospital for 1943.  The RO then made a finding of unavailability of the records sought, and returned the case to the Board. 

A listing of World War II hospitals has been incorporated into the record.  This shows that the 31st General Hospital was activated June 1, 1943 on Espiritu Santo in late 1943.  In the August 2013 remand, the Board again directed the RO to undertake an exhaustive search for the Veteran's treatment records at the 31st General Hospital which was activated June 1, 1943 on Espiritu Santo in late 1943.  

In response to the remand, the only action the VA took [as shown by the record] was to send the Veteran a letter advising him that it had been unable to obtain his clinical records from the 31st General Hospital, and that he was to submit any of these records in his possession.  The Veteran did not respond to this request for information.  However, as noted in the August 2013 remand, the Veteran's ability to participate in developing the record is limited due to his advanced age of 89.  There is nothing in the record showing that the RO has specifically requested the NPRC search for records from the 31st General Hospital from late 1943.  Consequently, a remand for corrective action is necessary.

The Board is obligated by law to ensure that the RO complies with its remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this case has been advanced on the Board's docket based on the Veteran's age (89), and that, regrettably, this remand will result in further delay.  Incomplete development on remand does not expedite the process.  The RO's failure to comply with the Board's directives is a disservice to the Veteran and reflects poorly on the VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should undertake an exhaustive search for any (and all) records pertaining to the Veteran's treatment at the 31st General Hospital (activated June 1, 1943) on Espiritu Santo in late 1943.  The search should include any records storage facility where such may have been retired.  If the requested records cannot be located, that should be noted for the record, and the scope of the search should be described in the record.  

2.  The RO should then arrange for any appropriate development suggested by any records found on remand, to include a VA examination with a nexus opinion, if indicated.  The RO should then readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



